Glass, J.,
dissenting in part. I agree with Parts I and II of the majority opinion. The views that I expressed in my dissent in Enquist v. General Datacom, 218 Conn. 19, 27, 587 A.2d 1029 (1991), and in Love v. J. P. Stevens & Co., 218 Conn. 46, 51, 587 A.2d 1042 (1991), however, represent my continuing objection to the majority’s position reflected in Part III of the majority opinion, which continues to adhere to, in my view, a misconstruction of General Statutes § 31-293 (a). Accordingly, I dissent.